           Case 1:18-bk-10625            Doc -1    Filed 05/31/19 Entered 05/31/19 13:46:06                   Desc
                                                  Invoices Page 1 of 1
  Invoice # MAK0189950                                                                      INVOICE DATE: 03/11/2019

   Invoice Submitted By:                                         Order Information:
   Korde and Associates P C - Korde and Associates P C           Order #:
   321                                                           Order Date: 01/14/2019
   Billerica Road Suite 210                                      Order Type: Motion for Relief
   Chelmsford MA 1824                                            Loan #:        8128
   978-256-1500                                                  Property Address: 124 Summit St, East Providence, RI 02914
   Vendor ID #



   Invoice Submitted To:                                         Payment Information:
   Ocwen Loan Servicing,                                         Confirmation #:
   1661 Worthington Rd. Suite 100,                               Method: ACH
   West Palm Beach, FL 33409                                     Payment Date: 03/21/2019
   561-682-8000



  LINE #       EXPENSE CODE          CATEGORY CODE       DESCRIPTION                     SERVICE DATE             AMOUNT
                                                         Motion For Relief-(Recoverable
  1            FB42                  FB4202                                              03/05/2019                              $850.00
                                                         from Borrower)
                                                         Motion for Relief Filing Costs-
  2            FB43                  FB4306                                              03/05/2019                              $181.00
                                                         (Recoverable from Borrower)
                                                                                Total:                                    $1031.00




  Invoice management powered by:                                                                           05/22/2019 20:30:24 UTC Status: Approved




Bankruptcy Petition #: 1:18-bk-10625
AITNO: Deutsche Bank National Trust Company, as Trustee for Ameriquest Mortgage Securities Inc., Asset-Backed Pass-
Through Certificates, Series ARSI 2006-M3
